NO. 07-10-0067-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL C

                                 AUGUST 10, 2010

                        ______________________________


                        RICHARD KRAWECKI, APPELLANT

                                         V.

                        THE STATE OF TEXAS, APPELLEE


                      _________________________________

            FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

               NO. 53,586-D; HONORABLE DON EMERSON, JUDGE

                       _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                             MEMORANDUM OPINION


      Pending before this Court is Richard Krawecki=s Motion to Dismiss Appeal in

which he moves to withdraw his notice of appeal. As required by Rule 42.2(a) of the

Texas Rules of Appellate Procedure, the motion is signed by Appellant's attorney;

however, it is not signed by Appellant.       Notwithstanding the lack of Appellant's

signature, the motion is accompanied by a letter from Appellant to his counsel bearing

his signature expressing his desire to withdraw his appeal. Based on Appellant's clear
intention, we apply Rule 2 of the Texas Rules of Appellate Procedure and suspend that

portion of Rule 42.2(a) requiring Appellant's signature on the Motion to Dismiss. No

decision of this Court having been delivered, the motion is granted and the appeal is

dismissed. No motion for rehearing will be entertained and our mandate will issue

forthwith.


       Accordingly, the appeal is dismissed.



                                               Patrick A. Pirtle
                                                   Justice

Do not publish.




                                           2